Case 1:19-cr-00219-WJM Document 1 Filed 05/07/19 USDC Colorado Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Criminal Case No. 19-cr-219-WJM

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1. OSIEL RIOS-VEGA, A/K/A
   ALEJANDRO ORTEGA,

      Defendant.


                                       INDICTMENT


The Grand Jury charges:

                                        COUNT 1

      On or about February 16, 2019, in the State and District of Colorado, the

defendant, OSIEL RIOS-VEGA, a/k/a ALEJANDRO ORTEGA an alien, was found in

the United States after having been denied admission, excluded, deported, and

removed from the United States on or about July 17, 2013, and without the express

consent of the proper legal authority to reapply for admission to the United States.

      All in violation of Title 8, United States Code, Section 1326(a).

                          NOTICE OF ENHANCED PENALTY

      The defendant is subject to the enhanced penalty under Title 8, United States




                                            1
Case 1:19-cr-00219-WJM Document 1 Filed 05/07/19 USDC Colorado Page 2 of 2




Code, Section 1326(b)(1) because his denial of admission, exclusion, deportation, and

removal was subsequent to a conviction for a felony offense.




                                               A TRUE BILL:




                                               Ink signature on file in Clerk’s Office
                                               FOREPERSON


JASON R. DUNN
United States Attorney


By: s/Rajiv Mohan________
Rajiv Mohan
Assistant U.S. Attorney
U.S. Attorney’s Office
1801 California St., Ste. 1600
Denver, CO 80202
Telephone: 303-454-0100
Fax: 303-454-0406
E-mail: Rajiv.Mohan@usdoj.gov
Attorney for Government




                                           2
